Exhibit 10.3

 

EXECUTION

 

October 7, 2020

 

Stable Road Acquisition Corp.

1345 Abbott Kinney Boulevard

Venice, California 90291

 

RE: Surrender and Potential Forfeiture of Parent Class B Common Stock

 

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), to be dated as of the date hereof, by and among Momentus Inc., a
Delaware corporation (the “Company”), Stable Road Acquisition Corp., a Delaware
corporation (“Parent”), Project Marvel First Merger Sub, Inc., a Delaware
corporation and a direct, wholly-owned subsidiary of Parent, and Project Marvel
Second Merger Sub, LLC, a Delaware limited liability company and a direct,
wholly-owned subsidiary of Parent. This letter agreement (this “Letter
Agreement”) is being entered into and delivered by Parent, SRC-NI Holdings, LLC,
a Delaware limited liability company (“Sponsor”), and SRAC PIPE Partners LLC, a
Delaware limited liability company (“SRAC Partners”) in connection with the
transactions contemplated by the Merger Agreement. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Merger Agreement.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Parent and Sponsor
hereby agree as follows:

 

1.Sponsor represents and warrants that (i) it holds 4,136,029 of the issued and
outstanding shares of Class B common stock, par value $0.0001 per share, of
Parent (the “Parent Class B Common Stock”) and (ii) SRAC Partners holds 176,471
of the issued and outstanding shares of Parent Class B Common Stock, as of the
date of this Letter Agreement. As of the date hereof, there are 4,312,500 shares
of Parent Class B Common Stock issued and outstanding.

 

2.Subject to the satisfaction or waiver of each of the conditions to Closing set
forth in Sections 8.1 and 8.3 of the Merger Agreement, immediately prior to and
conditioned upon the consummation of the Closing, Sponsor shall surrender
1,437,500 shares of Parent Class B Common Stock (the “Sponsor Contingent Closing
Shares”) if, and only if, (i) the amount in the Trust Account (for the avoidance
of doubt, prior to giving effect to the Parent Stockholder Redemptions and the
payment of any Parent Transaction Costs), minus (ii) the aggregate amount of
cash proceeds that will be required to satisfy the Parent Stockholder
Redemptions (the result of clauses (i) minus (ii), the “Remaining Trust
Amount”), is less than $100,000,000, in which event the Sponsor Contingent
Closing Shares will be cancelled by Parent for no consideration. For the
avoidance of doubt, if the Remaining Trust Amount is equal to or greater than
$100,000,000, then the Sponsor Contingent Closing Shares shall not be subject to
forfeiture, cancellation or vesting.

 



 

 

 

3.Subject to the satisfaction or waiver of each of the conditions to Closing set
forth in Sections 8.1 and 8.3 of the Merger Agreement, effective immediately
prior to and conditioned upon the consummation of the Closing, Sponsor and SRAC
Partners each hereby waive any and all rights they have or will have under
Section 4.3(b)(ii) of Parent’s Amended and Restated Certificate of Incorporation
to receive, with respect to each share of Parent Class B Common Stock held by
Sponsor or SRAC Partners, more than one (1) share of Parent Class A Common Stock
upon automatic conversion of such shares of Parent Class B Common Stock in
accordance with Parent’s Amended and Restated Certificate of Incorporation in
connection with the consummation of the Transactions. Without limitation of the
foregoing, upon the consummation of the Transactions, Sponsor and SRAC Partners
each hereby acknowledge and agree that pursuant to Section 4.3(b)(i) of Parent’s
Amended and Restated Certificate of Incorporation, each share of Parent Class B
Common Stock held by either Sponsor or SRAC Partners shall automatically convert
into one (1) share of Parent Class A Common Stock.

 

4.Upon and subject to the Closing, 1,437,500 shares of Parent Class A Common
Stock owned by Sponsor (the “Sponsor Earnout Shares”) shall become subject to
potential forfeiture upon the terms set forth in Article III of the Merger
Agreement, such that such Sponsor Earnout Shares shall be forfeited if, and only
if, the applicable vesting condition(s) set forth in Article III of the Merger
Agreement are not satisfied prior to the expiration of the Earnout Period. If
all or any portion of the Sponsor Earnout Shares vest in accordance with the
terms of the Merger Agreement, any restrictive legends that have been placed on
the Sponsor Earnout Shares, other than those, if any, required by applicable
securities laws, shall be removed (and Parent hereby agrees to promptly cause
the removal of such restrictive legends that have been placed on the applicable
portion of the Sponsor Earnout Shares), and such vested Sponsor Earnout Shares
shall not thereafter be subject to forfeiture, cancellation or additional
vesting.

 

5.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, if, and as often as, the outstanding shares of Parent Class A Common
Stock or Parent Class B Common Stock shall have been changed into a different
number of shares or a different class, by reason of any dividend, subdivision,
reclassification, recapitalization, split, combination or exchange, or any
similar event shall have occurred, then the number of Sponsor Contingent Closing
Shares and Sponsor Earnout Shares to be surrendered or forfeited pursuant to
Section 2 or Section 4 of this Letter Agreement (and, in the case of the Sponsor
Earnout Shares, Article III of the Merger Agreement), will in each case be
equitably adjusted to reflect such change.

 

6.Holders of the Sponsor Earnout Shares shall be entitled to vote such Sponsor
Earnout Shares and receive dividends and other distributions in respect thereof
prior to the vesting of such Sponsor Earnout Shares in accordance with the terms
herein; provided, that any such dividends and other distributions in respect of
the Sponsor Earnout Shares that are subject to vesting pursuant to the terms
herein at the time of payment of such dividend or other distribution shall be
set aside by Parent and shall be paid to the holder of such Sponsor Earnout
Shares promptly following the vesting thereof (as applicable).

 



2

 

 

7.Parent, Sponsor and to the extent applicable, SRAC Partners are subject to the
terms and conditions of that certain letter agreement dated November 7, 2019 in
connection with the initial public offering of Parent (the “Prior Letter
Agreement”). The parties hereto acknowledge and agree that the Prior Letter
Agreement shall survive the consummation of the Transactions in accordance with
its terms, and Sponsor shall comply with, and fully perform all of its
obligations, covenants and agreements set forth in, the Prior Letter Agreement;
provided, that the parties agree that (and the Company, by its acceptance of
this Letter Agreement, acknowledges that) (i) the phrase “one year” in clause
(A) of Section 7(a) of the Prior Letter Agreement is hereby replaced with the
phrase “six months”, and (ii) the phrase “at least 150 days” in clause (B)(x) of
Section (7)(a) of the Prior Letter Agreement is hereby deleted.

 

8.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, Sponsor shall not, without the prior written consent of the Company
(which consent shall not be unreasonably withheld, conditioned or delayed),
modify or amend any Contract between or among Sponsor or any Affiliate of
Sponsor (other than Parent or any of its Subsidiaries), on the one hand, and
Parent or any of Parent’s Subsidiaries, on the other hand (including, for the
avoidance of doubt, the Prior Letter Agreement).

 

9.Sponsor and SRAC Partners each hereby acknowledge that they have read the
Merger Agreement and this Letter Agreement and have had the opportunity to
consult with their tax and legal advisors with respect thereto. Sponsor and SRAC
Partners shall each be bound by and comply with Section 7.2 (Parent No
Solicitation) and the final sentence of Section 7.8(c) (Confidentiality;
Communications Plan; Access to Information) of the Merger Agreement (and any
relevant definitions contained in any such Sections) as if Sponsor and SRAC
Partners were original signatories to the Merger Agreement with respect to such
provisions, mutatis mutandis.

 

10.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, at any meeting of the stockholders of Parent, or at any postponement or
adjournment thereof, called to seek the affirmative vote of the holders of the
outstanding Parent Shares entitled to vote thereon to adopt the Merger Agreement
or in any other circumstances upon which a vote, consent or other approval of
the stockholders of Parent with respect to the Merger Agreement, the Mergers or
the other transactions contemplated by the Merger Agreement is sought, Sponsor
and SRAC Partners shall each vote (or cause to be voted) all Parent Shares
entitled to vote thereon currently or hereinafter owned by Sponsor and SRAC
Partners in favor of the foregoing.

 



3

 

 

11.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, at any meeting of the stockholders of Parent or at any postponement or
adjournment thereof or in any other circumstances upon which Sponsor’s and SRAC
Partners’ vote, consent or other approval (including by written consent) of the
stockholders of Parent is sought, Sponsor and SRAC Partners shall each vote (or
cause to be voted) all Parent Shares entitled to vote thereon, currently or
hereinafter owned by Sponsor and SRAC Partners against and withhold consent with
respect to any Parent Acquisition Transaction (other than the Merger Agreement
and the transactions contemplated thereby, including the Mergers). Neither
Sponsor nor SRAC Partners shall commit or agree to take any action in
contravention of the foregoing that would be effective prior to the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof.

 

12.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, without the prior written consent of the Company, Sponsor and SRAC
Partners each agree not to (a) transfer any Parent Shares or (b) deposit any
Parent Shares into a voting trust or enter into a voting agreement or any
similar agreement, arrangement or understanding with respect to Parent Shares or
grant any proxy (except as otherwise provided herein), consent or power of
attorney with respect thereto (other than pursuant to this Letter Agreement)
that conflict with Sponsor’s and SRAC Partners’ obligations pursuant to Section
10 or Section 11; provided, that Sponsor and SRAC Partners each may, without the
Company’s prior written consent, transfer any such Parent Shares to any
Affiliate of Sponsor or SRAC Partners, respectively, if, and only if, the
transferee of such Parent Shares evidences in a writing reasonably satisfactory
to Parent such transferee’s agreement to be bound by and subject to the terms
and provisions hereof to the same effect as Sponsor or SRAC Partners,
respectively (to the extent applicable to such transferred Parent Shares).

 

13.During the period commencing on the date hereof and ending on the earlier of
the Closing and the termination of the Merger Agreement pursuant to Article IX
thereof, Sponsor and SRAC Partners each agree that any Parent Shares that either
Sponsor or SRAC Partners purchases or otherwise hereinafter acquires or with
respect to which either otherwise acquires voting power after the execution of
this Letter Agreement and prior to the earlier of the Closing and the
termination of the Merger Agreement pursuant to Article IX thereof shall be
subject to the terms and conditions of this Letter Agreement to the same extent
as if they were owned by Sponsor or SRAC Partner as of the date hereof.

 

14.Sponsor hereby represents and warrants to Parent as follows:

 

(a) Sponsor has the full power and authority to make, enter into and carry out
the terms of this Letter Agreement. This Letter Agreement has been duly and
validly executed and delivered by Sponsor and constitutes a valid and binding
agreement of Sponsor enforceable against it in accordance with its terms,
subject to the Remedies Exception.

 



4

 

 

(b) As of the date hereof, Sponsor is the owner of 495,000 shares of Parent
Class A Common Stock, 4,136,029 shares of Parent Class B Common Stock, and
247,500 Private Placement Warrants, free and clear of any and all Liens, other
than those (i) created by this Letter Agreement, the Prior Letter Agreement, the
Charter Documents of Parent, the Merger Agreement, the Registration Rights
Agreement dated November 7, 2019, by and among Parent, the Sponsor and Cantor
Fitzgerald & Co. (the “RRA”) or as otherwise disclosed pursuant to any Parent
SEC Reports filed prior to the date hereof or (ii) arising under applicable
securities Laws, and Sponsor does not own any other capital stock or other
voting securities, or any rights to purchase or acquire any shares of capital
stock or other equity securities of, Parent. Sponsor has and will have until the
earlier of the Closing and the termination of the Merger Agreement pursuant to
Article IX thereof sole voting power (including the right to control such vote
as contemplated herein), power of disposition, power to issue instructions with
respect to the matters set forth in this Letter Agreement and power to agree to
all of the matters applicable to Sponsor set forth in this Letter Agreement.

 

(c) The execution and delivery of this Letter Agreement by Sponsor does not, and
the performance by Sponsor of the obligations under this Letter Agreement and
the compliance by Sponsor with any provisions hereof do not and will not: (i)
conflict with or violate any Law applicable to Sponsor, (ii) contravene or
conflict with, or result in any violation or breach of, any provision of any
charter, articles of association, operating agreement or similar formation or
governing documents and instruments of Sponsor, or (iii) result in any material
breach of or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a Lien on any of the Parent Shares owned by Sponsor pursuant
to any Contract to which Sponsor is a party or by which Sponsor is bound,
except, in the case of clause (i), (ii) or (iii), as would not reasonably be
expected, either individually or in the aggregate, to materially impair the
ability of Sponsor to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

(d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Sponsor in connection with the execution and
delivery of this Letter Agreement or the consummation by Sponsor of the
transactions contemplated hereby, except as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Sponsor to perform its obligations hereunder or to consummate the transactions
contemplated hereby.

 

(e) As of the date hereof, there is no action pending against, or, to the
knowledge of Sponsor, threatened against Sponsor that would reasonably be
expected to materially impair the ability of Sponsor to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

 



5

 

 

(f) Except for this Letter Agreement and the Prior Letter Agreement, Sponsor has
not: (i) entered into any voting agreement, voting trust or any similar
agreement, arrangement or understanding, with respect to any Parent Shares or
other equity securities of Parent owned by Sponsor, (ii) granted any proxy,
consent or power of attorney with respect to any Parent Shares or other equity
securities of Parent owned by Sponsor (other than as contemplated by this Letter
Agreement) or (iii) entered into any agreement, arrangement or understanding
that is otherwise inconsistent with, or would interfere with, or prohibit or
prevent it from satisfying, its obligations pursuant to this Letter Agreement.

 

(g) Sponsor understands and acknowledges that the Company is entering into the
Merger Agreement in reliance upon the Sponsor’s execution and delivery of this
Letter Agreement.

 

15.SRAC Partners hereby represents and warrants to Parent as follows:

 

(a) SRAC Partners has the full power and authority to make, enter into and carry
out the terms of this Letter Agreement. This Letter Agreement has been duly and
validly executed and delivered by SRAC Partners and constitutes a valid and
binding agreement of SRAC Partners enforceable against it in accordance with its
terms, subject to the Remedies Exception.

 

(b) As of the date hereof, SRAC Partners is the owner of 0 shares of Parent
Class A Common Stock, 176,471 shares of Parent Class B Common Stock, and 0
Private Placement Warrants, free and clear of any and all Liens, other than
those (i) created by this Letter Agreement, the Prior Letter Agreement, the
Charter Documents of Parent, the Merger Agreement, the RRA or as otherwise
disclosed pursuant to any Parent SEC Reports filed prior to the date hereof or
(ii) arising under applicable securities Laws, and SRAC Partners does not own
any other capital stock or other voting securities, or any rights to purchase or
acquire any shares of capital stock or other equity securities of, Parent. SRAC
Partners has and will have until the earlier of the Closing and the termination
of the Merger Agreement pursuant to Article IX thereof sole voting power
(including the right to control such vote as contemplated herein), power of
disposition, power to issue instructions with respect to the matters set forth
in this Letter Agreement and power to agree to all of the matters applicable to
SRAC Partners set forth in this Letter Agreement.

 

(c) The execution and delivery of this Letter Agreement by SRAC Partners does
not, and the performance by SRAC Partners of the obligations under this Letter
Agreement and the compliance by SRAC Partners with any provisions hereof do not
and will not: (i) conflict with or violate any Law applicable to SRAC Partners,
(ii) contravene or conflict with, or result in any violation or breach of, any
provision of any charter, articles of association, operating agreement or
similar formation or governing documents and instruments of SRAC Partners, or
(iii) result in any material breach of or constitute a material default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Parent Shares
owned by SRAC Partners pursuant to any Contract to which SRAC Partners is a
party or by which SRAC Partners is bound, except, in the case of clause (i),
(ii) or (iii), as would not reasonably be expected, either individually or in
the aggregate, to materially impair the ability of SRAC Partners to perform its
obligations hereunder or to consummate the transactions contemplated hereby.

 



6

 

 

(d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to SRAC Partners in connection with the execution
and delivery of this Letter Agreement or the consummation by SRAC Partners of
the transactions contemplated hereby, except as would not reasonably be
expected, either individually or in the aggregate, to materially impair the
ability of SRAC Partners to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

 

(e) As of the date hereof, there is no action pending against, or, to the
knowledge of SRAC Partners, threatened against SRAC Partners that would
reasonably be expected to materially impair the ability of SRAC Partners to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 

(f) Except for this Letter Agreement and the Prior Letter Agreement, SRAC
Partners has not: (i) entered into any voting agreement, voting trust or any
similar agreement, arrangement or understanding, with respect to any Parent
Shares or other equity securities of Parent owned by SRAC Partners, (ii) granted
any proxy, consent or power of attorney with respect to any Parent Shares or
other equity securities of Parent owned by SRAC Partners (other than as
contemplated by this Letter Agreement) or (iii) entered into any agreement,
arrangement or understanding that is otherwise inconsistent with, or would
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Letter Agreement.

 

(g) SRAC Partners understands and acknowledges that the Company is entering into
the Merger Agreement in reliance upon SRAC Partners’ execution and delivery of
this Letter Agreement.

 

16.The Company is an express third party beneficiary of this Letter Agreement
entitled to the rights and benefits hereunder and shall be entitled to enforce
the provisions hereof as if it was a party hereto.

 

17.This Letter Agreement, together with the Merger Agreement to the extent
referenced herein, the Prior Letter Agreement and the other agreements entered
into by Sponsor and/or SRAC Partners in connection with the initial public
offering of Parent constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, relating to the subject matter hereof.

 

18.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto, and any purported assignment in violation of the foregoing
shall be null and void ab initio. This Letter Agreement shall be binding on the
parties hereto and their respective successors and assigns.

 



7

 

 

19.This Letter Agreement shall be construed and interpreted in a manner
consistent with the provisions of the Merger Agreement. In the event of any
conflict between the terms of this Letter Agreement and the Merger Agreement,
the terms of the Merger Agreement shall govern. The provisions set forth in
Sections 11.3 (Counterparts; Electronic Delivery), 11.5 (Severability), 11.6
(Other Remedies; Specific Performance), 11.7 (Governing Law), 11.8 (Consent to
Jurisdiction; Waiver of Jury Trial), 11.12 (Amendment) and 11.13 (Extension;
Waiver) of the Merger Agreement, as in effect as of the date hereof, are hereby
incorporated by reference into, and shall be deemed to apply to, this Letter
Agreement mutatis mutandis.

 

20.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent in the same manner as provided in the Merger Agreement, with (a) notices to
Parent being sent to the addresses set forth therein, in each case with all
copies as required thereunder and (b) notices to Sponsor or SRAC Partners being
sent to:

 

SRC-NI Holdings, LLC

  1345 Abbot Kinney Blvd   Venice, California 90291  



Attention: Brian Kabot Email: brian@stableroadcapital.com

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

  300 North LaSalle   Chicago, Illinois 60654  



Attention: Douglas C. Gessner, P.C.   Bradley C. Reed, P.C.   Kevin M. Frank
E-mail: douglas.gessner@kirkland.com   bradley.reed@kirkland.com  
kevin.frank@kirkland.com

 

21.This Letter Agreement shall immediately and automatically terminate, and have
no further force and effect, upon the termination of the Merger Agreement in
accordance with its terms prior to the Effective Time.

 

[The remainder of this page left intentionally blank.]

 



8

 

 

Please indicate your agreement to the terms of this Letter Agreement by signing
where indicated below.

 

  Very truly yours,       SRC-NI Holdings, LLC       By its Managing Members    
    /s/ Edward K. Freeman   Edward K. Freedman         /s/ Brian Kabot   Brian
Kabot         /s/ Juan Manuel Quiroga   Juan Manuel Quiroga         SRAC PIPE
Partners LLC         By: /s/ Brian Kabot   Name:  Brian Kabot   Title: Chief
Executive Officer

 

Acknowledged and agreed   as of the date of this Letter Agreement:        
Stable Road Acquisition Corp.         By: /s/ Brian Kabot   Name:  Brian Kabot  
Title: Chief Executive Officer  

 

Signature Page to Sponsor Agreement

 

 

 

 

